Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-9, drawn to a method of producing clinical grade D2C7(scdsFv)-PE38KDEL immunotoxin.
II. Claim 10, drawn to a sterile preparation of D2C7(scdsFv)-PE38KDEL immunotoxin which is at least 95% pure as assessed by high performance liquid chromatography, which contains less than 5% aggregates, which contains less than 5% fragments, which contains from 0.05 to 1.5 mg/ml protein, and which is stable for greater than 3 years.
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
Invention Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature. 

 lack unity of invention because even though the inventions of these groups require the technical feature of a sterile preparation of D2C7(scdsFv)-PE38KDEL immunotoxin, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Chandramohan, et al. and US 2005/0261170 A1.
Chandramohan et al. disclose a method of producing clinical grade D2C7(scdsFv}-PE38KDEL immunotoxin (page 4719, col 1), comprising the steps of: c. collecting inclusion bodies from the lysed bacteria; e. refolding the reduced proteins of the inclusion bodies in the presence of a protease inhibitor to form single-chain disulfide stabilized immunotoxin; f. purifying the single-chain disulfide stabilized immunotoxin to remove the protease inhibitor and endotoxin; to form purified, single-chain disulfide stabilized immunotoxin (page 4719, col 1, ''The specific scFv immunotoxin was expressed under control of the TT promoter in Escherichia coli (E.coli BL21 [lambda) DE3; Stratagene). All recombinant proteins accumulated in the inclusion bodies. The immunotoxins were then reduced, refolded, and further purified as monomers (64 kDa) by ion-exchange and size-exclusion chromatography to more than 95% purity, as described in another study''). 
Chandramohan et al. do not specifically disclose a. culturing an E. coli lambda lysogen comprising a plasmid encoding said immunotoxin in a fermenter to produce a bacterial cell paste; b. lysing bacteria of the bacterial cell paste in a buffer comprising MgS04, DNase I, and lysozyme; d. solubilizing the inclusion bodies and reducing proteins of the solubilized inclusion bodies to form reduced proteins of the inclusion OC.
These steps are disclosed by US 2005/0261170 A1 in the context of expression and purification of NfM-Onconase (para [0108)-(0112], Example 2) as follows: 
a. culturing an E. coli lambda lysogen comprising a plasmid encoding said recombinant protein in a fermentor to produce a bacterial cell paste (para [0109], "Large scale expression of the recombinant protein from the TT-driven rOncopET vector requires an appropriate host E. coli, such as BL21, which contains a DE3 lysogen, as described above... Colonies that survive selection on Amp agar plates are picked and grown in a shaker incubator at 37.degree. C. in 3 ml of LB-Amp");
b.	lysing bacteria of the bacterial cell paste in a buffer comprising MgS04, DNasel, and lysozyme [0111], "A 6-liter culture equivalent of renatured inclusion bodies from Example 2 is purified. Harvested cell paste is resuspended... in TES buffer (50 mM Tris, pH 8, 100 mM NaCl, and 20 mM EDTA) containing 180 .mu.g/ml lysozyme");
c.	collecting inclusion bodies from the lysed bacteria (para [0111], ''The inclusion bodies are resuspended in 5 to 10 ml of denaturation buffer (7 M guanidine:HCI, 0.1 M Tris, pH 8.0, and 5 mM EDTA) by sonication or tissuemizing and diluted to a protein concentration of 10 mg/ml");
d.	solubilizing the inclusion bodies and reducing proteins of the solubilized inclusion bodies to form reduced proteins of the inclusion bodies (para [0112], ''The protein is reduced with dithiothreitol (65 mM) for 4 to 24 hours at 22.degree. C. and 
e.	refolding the reduced proteins of the inclusion bodies in the presence of a protease inhibitor to form single-chain disulfide stabilized immunotoxin (para [0110], "Inclusion body isolation entails lysis of cells by homogenization in the presence of lysozymes to release the inclusion bodies as insoluble pellets. The washed inclusion bodies are dissolved in denaturing buffer that contains 7 M guanidine-HCI. Disulfide bonds are reduced by dithiothreitol and then are refolded by dropwise dilution of the denatured protein in renaturing buffer that contains arginine-HCL and oxidized glutathione");
f.	purifying the single-chain disulfide stabilized recombinant protein to remove the protease inhibitor and endotoxin; to form purified, single­ chain disulfide stabilized immunotoxin (para [0112], "After incubating at 10.degree. C. for 36 to 72 hours, the refolded NfM-onconase is dialyzed against 0.15 M sodium acetate (pH 5), and is loaded onto a HiLoad 16/20 SP cation exchange FPLC column...The eluted products are divided into fractions...").
It would have been obvious to one of ordinary skill in the art to combine, in the course of routine experimentation and with a reasonable expectation of success, Chandramohan et al. and US 2005/0261170 A1, by incorporating the steps a, b, d disclosed by Hansen into the purification method disclosed by Chandramohan et al, to obtain a clinical grade D2C7 (scdsFv}-PE38KDEL immunotoxin disclosed by Chandramohan et al.
oC. However, this step is standard in the art and therefore, would have been obvious to one of ordinary skill in the art at the time of the invention.
Accordingly, Groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 9, 2021